DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 28, 2022 was received. No claim was amended. No claim was canceled. Claim 6 was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 28, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 remain rejected under 35 U.S.C. 103 as being unpatentable over Ibe (US20170088928) in view of Quet (US20150329954).  The rejections are repeated as follows.
Regarding claim 1, Ibe teaches a method of forming a thermal sprayed coating on a surface (abstract, paragraphs 0002 and 0004). Ibe teaches to spray a non-oxide ceramic material on a substrate to form a coating by high velocity oxy fuel spraying process (paragraphs 0033, 0112 and 0118-0119). Ibe teaches the average particle size is 0.01µm to 10µm (paragraphs 0010 and 0055), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed range. 
Ibe does not explicitly teach the particle size distribution contains a particle size range of 0.1µm or more and less than 1µm, and a particle size range of 1 µm or more and less than 10 µm. However, Quet teaches a method of forming a coating of non-ceramic oxide on a substrate by HVOF thermal spraying (abstract, paragraphs 0001-0008, 0081 and 0133). Quet teaches to apply particles having greatest dimension of more than 5µm (paragraph 0058) (overlaps with claimed range of 1 µm or more and less than 10 µm) and particles having greatest dimension of less than or equal to 5µm (paragraph 0059) (overlaps with claimed range of 0.1 µm or more and less than 1 µm) simultaneously by HVOF (paragraphs 0057-0059 and 0133). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the particle distribution as suggested by Quet in the method of thermal spraying as disclosed by Ibe because Quet teaches such particle distribution provides a coating that is suitable as an abradable coating with a capability of being easily abraded while having a slow wear mechanism as well as resistance to erosion and to high temperature while preserving suitable mechanical properties (paragraphs 0053).  
Regarding claim 2, Quet further teaches the ratio of volume of the particles in the range of more than 5 µm (overlaps with claimed range of 1 µm or more and less than 10 µm) to the volume of the particles in the range of less than or equal to 5 µm (overlaps with claimed range of 0.1µm or more and less than 1µm) is in an interval range from 0.4 to 3 (40% to 300%), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed range. Quet further teaches the particle in the range of more than 5 µm forms the lamellas of the coating while the particles in the range of less than or equal to 5 µm articulates around the lamellas to plays the role of pertubing element of the lamella layout by generating porosity within the deposit (paragraphs 0152-0154). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize in the ratio of the two types of particle in the thermal spraying process as disclosed by Ibe to yield the desired porosity of the coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 3, Ibe teaches a slurry (suspension) in which the non-oxide ceramic material is disperse in a solvent is fed to flame (paragraphs 0010, 0019, 0058 and 0118-0119).
Regarding claim 4, Ibe teaches the suspension is fed to flame jetted from a tip of a thermal spray nozzle (paragraphs 0118-0119).
Regarding claim 5, Ibe teaches non-oxide ceramic materials comprises carbide ceramic, nitride ceramic and boride ceramic (paragraph 0033).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ibe (US20170088928) in view of Quet (US20150329954) as applied to claims 1-5 above, and further in view of Sivakumar (US20130095340). 
Regarding claim 6, Ibe in view of Quet teaches all limitation of this claim, except the porosity. However, Sivakumar teaches a method of thermal spray a ceramic coating on a substrate (abstract). Sivakumar teaches a very low porosity in the layer is prone to premature spallation due to inability to accommodate thermal stresses while a very high porosity in the layer leads to rapid degradation of the underlying bond coat due to ingress or oxidization corrosive species (pargraph 0032). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the porosity of the thermal sprayed ceramic layer in the process to achieve desired level of premature spallation and degradation of the underlying bond coat. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Response to Arguments
Applicant's arguments filed on June 28, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
The particle size distribution in claim 1 is “frequency distribution” which represents an amount r of particles existing within the specific particles size range, and Quet teaches “cumulative distribution” which represents the ratio of an amount of particles having a specific particle size range relative to the total amount of particles.  
Quet’s solid particles of n ceramic having greatest dimension of more than 5µm (paragraph 0058) (overlapping with 1 to 10µm) are  at least 90% by the number having a greatest dimension of more than 5µm and less than 100µm, thus, it is not reasonable to expect to achieve a thermal spray material having an average particle size of 0.1 to 5µm based on the material composed of the n ceramic compounds and the solid particles of the p ceramic compounds used in the method of Quet. 
Instant inventions focus on the problem peculiar to the non-oxide ceramic material and forming a dense coating. Ibe and Quet do not have the same focus.
 Quet’s n ceramic particle is not in the slurry form (claim 3). 
Quet has much higher porosity than claim 6 limitation. 

In response to Applicant arguments, please consider the following comments:
The limitation of claim 1 merely stated “a particle size distribution of the non-oxide ceramics material contains one or more peaks in each of…”, it does not state such particle size distribution is frequency distribution amount r of particles existing within the specific particles size range. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., such particle size distribution is frequency distribution amount r of particles existing within the specific particles size range) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since “peaks” is not explicitly defined in the claim, the broadest reasonable interpretation of the “peak” limitation is any amount of the particle in that particular particle size range. As discussed in claim 1 rejection, Ibe teaches the average particle size is 0.01µm to 10µm (paragraphs 0010 and 0055), while Quet teaches to apply particles having greatest dimension of more than 5µm (paragraph 0058) (overlaps with claimed range of 1 µm or more and less than 10 µm) and particles having greatest dimension of less than or equal to 5µm (paragraph 0059) (overlaps with claimed range of 0.1 µm or more and less than 1 µm) simultaneously (paragraphs 0057-0059 and 0133), thus, Quet clearly teaches to include an amount (peak) of a particle size range of 0.1µm or more and less than 1 µm and an amount (peak) of a particle size range 1 µm or more and less than 10 µm. Examiner noted Quet’s two size ranges overlaps with the claimed range. However,  in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range or by showing that the art, in any material respect, teaches away from the claimed invention (MPEP 2144.05 III). It is noted that Applicant has not established the criticality of the claimed ranges or showed that the art teaches away from the claimed invention. 
Quet teaches the general teaching of n solid particle size having a greatest dimension of more than 5µm (paragraph 0058), with example of such range being 5 to 100µm (pargraph 0098). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP 2123 II). Thus, Quet’s general teaching of more than 5µm is considered as overlapping with the claimed range of 1 to 10µm. The statement “it is not reasonable to expect to achieve a thermal spray material having an average particle size of 0.1 to 5µm based on the material composed of the n ceramic compounds and the solid particles of the p ceramic compounds used in the method of Quet”, appears to be Applicant’s opinion without factual support, as Quet does not actually teach the particle has to be a lot bigger than 5µm, and does not limit the amount of the over 5µm particles relative to below 5µm particles; or the final average particles size cannot be 0.1 to 5µm. Given that primary reference Ibe teaches the average particle size is 0.01µm to 10µm (paragraphs 0010 and 0055), it would be obvious to include the particles in the size range of over 5µm in the amount and size that would satisfy with the total average particle size of 0.1 to 10µ in light of teaching of Ibe and Quet. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., focus on the problem peculiar to the non-oxide ceramic material and forming a dense coating) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that both Ibe and Quet teach to form the non-oxide ceramic thermal sprayed coating, which reads on the claimed limitation. 
As discussed above, Ibe teaches the particles in the slurry form and Quet is used to show the benefit of different sizes of the particles being included in the thermal spraying feedstock and not used to substitute the slurry spraying method in Ibe.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The newly added limitation is addressed by new reference Sivakumar (see rejections above).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





//N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717